884 So. 2d 469 (2004)
David MARKIN, Petitioner,
v.
Susan MARKIN, Respondent.
No. 4D04-720.
District Court of Appeal of Florida, Fourth District.
October 6, 2004.
Joel M. Weissman of Weissman, Yaffa & Desmond, P.A., West Palm Beach, for petitioner.
Philip M. Burlington, P.A., West Palm Beach and Jeffrey D. Fisher of Fisher & *470 Bendeck, P.A., West Palm Beach, for respondent.
PER CURIAM.
We grant this petition for writ of prohibition filed by David Markin to prevent the trial court from entertaining further proceedings following its February 3, 2004 order granting the respondent, Susan Markin's, motion for summary judgment of partition.
The issue raised is identical to that resolved as to these parties in Markin v. Markin, 877 So. 2d 785 (Fla. 4th DCA 2004). There, we said:
. . . this court's prior stay order controls the disposition of this petition.
Whether automatic or discretionary, this court has previously ordered a stay conditioned on the posting of a substantial bond in the underlying appeal from the final judgment of dissolution. The former husband has posted the bond. This stayed any further action by the trial court that affects the final judgment of dissolution as it relates to equitable distribution. We must give effect to the prior stay order of this court. We therefore grant the petition and direct the trial court to refrain from any proceeding affecting the equitable distribution ordered in the final judgment of dissolution.
Id. at 787.
Similarly, with respect to the partition order, a valid stay was in place. The posting of the bond stayed further proceedings affecting the final judgment as it relates to equitable distribution. The provisions for the property in question were included under the amended final judgment's provisions for equitable distribution.
As in Markin, we grant the petition and direct the trial court to refrain from further proceedings as to the property included within the equitable distribution.
STONE, WARNER and HAZOURI, JJ., concur.